     Case 1:16-cv-08327-JGK-KHP Document 156 Filed 09/02/20 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
───────────────────────────────────
SHANET VIRUET,                                 16 Civ. 08327 (JGK)

                      Plaintiff,               ORDER

          - against -

CITY OF NEW YORK et al.,

                    Defendants.
───────────────────────────────────
JOHN G. KOELTL, District Judge:

     The plaintiff complains that she submitted a fifth request

for an extension of time to file Objections to the Magistrate

Judge’s Report and Recommendation dated May 1, 2020, but the Court

failed to act on that request before adopting the Report and

Recommendation.   The plaintiff therefore asks that the Court grant

reconsideration of its ruling adopting the Report and

Recommendation of the Magistrate Judge pursuant to Fed. R. Civ. P.

59(a) and 60 because the Court was under the impression that the

plaintiff had failed to file any objections.        In fact, as the

defendants concede in opposing the motion for reconsideration, the

plaintiff did file a request for a fifth extension of the time to

file objections, but did so at 11:29 p.m., on the last day to file

objections.   The plaintiff had no right to expect that a fifth

extension would be granted, and the filing of a request for an

extension of time did not toll the time to file objections.

Moreover, the defendants argue that the plaintiff’s application

for reconsideration contains misstatements, and, like other
     Case 1:16-cv-08327-JGK-KHP Document 156 Filed 09/02/20 Page 2 of 3


submissions by the plaintiff, was sent to the Court by email but

sent to counsel for the defendants by regular mail – a practice

that results in a delay in the defendants’ ability to respond to

the plaintiff’s numerous applications.

     The defendants’ arguments have a great deal of force.

Nevertheless, it is clear that the Court adopted the Report and

Recommendation while under the impression that the plaintiff had

missed yet another deadline and had failed to file any objections

to the Report and Recommendation.        There is a preference for

matters to be decided on the merits and not by default.          If the

plaintiff has any valid Objections to the Report and

Recommendation, the Court should hear them if reasonably possible.

Therefore, Court will grant the plaintiff’s request for

reconsideration pursuant to Fed. R. Civ. P. 59(a) and 60, and

vacate its Order and Judgment dismissing this case. The

plaintiff’s time to file objections to the Report and

Recommendation of Magistrate Judge Parker is extended to September

18, 2020.   The Court notes that the plaintiff will have had four

and half months to file Objections to the Report and

Recommendation and no further extensions will be granted.          Indeed,

the plaintiff should have been prepared to file her objections

before now.   Therefore, the plaintiff should take care to assure

that any objections are timely filed and that she serves a copy on

defense counsel by email when they are filed.        The time for the

defendants to respond to any objections is October 10, 2020.              The

                                     2
     Case 1:16-cv-08327-JGK-KHP Document 156 Filed 09/02/20 Page 3 of 3


time for any reply is October 12, 2020.       The Court notes that,

although a notice of appeal has been filed, this Court retains

jurisdiction to decide a motion for reconsideration.         See Fed. R.

App. P. 4(a)(4). The Chambers will mail a copy of this Order to

the pro se plaintiff at 90 Washington Street #24C, New York, NY

10006.

SO ORDERED.

Dated:    New York, New York
          September 2, 2020

                                         ______/s/ John G. Koeltl_______
                                                John G. Koeltl
                                         United States District Judge




                                     3
